Title: Questions About French Grounds for Dissatisfaction, 5 April 1797
From: Adams, John
To: 



Private5 April 1797

Questions concerning the possible grounds of dissatisfaction on the part of France against the United States.—
I
May not the French conceive that by the 13th article of the British treaty, we made an arrangement with one of the belligerant parties for buying and carrying to market her East India produce and manufactures to the great support and aid of the British East India dominions in the war altho’ we  could not lawfully do so before the war—and that the East India company were by these means enabled to circulate their manufactures throughout the world through our neutral ports and in our neutral vessels.  It is certain that the British courts of Admiralty in Europe and the West Indies have decreed the confiscation of all neutral vessels, which have been taken in similar trades to the Colonies of France, Holland &ca. affirming the measure to be justifiable upon the principles herein contemplated.
II.
May not the French also observe, that the same arangement operates to give the British East Indies in neutral American bottoms, many supplies, not only from neutral; but even their enemies countries, which tho’ not contraband of war, do actually serve as provisions and refreshments for the British army and navy, materials for the equipment, and arming of vessels, troops and fortifications consequently for defence and offence, and even afford greater facility to, or the actual means of offensive operations against the East India colonies of France. May not these things appear the more serious and delicate, because an existing treaty between the United States and France contains a guaranty of the dominions of the United States undertaken with a particular eye to the very power Great Britain with whom the article was formed and which first broached and now decidedly and strenuously maintains the doctrine, that such alterations in war, of the state of things immediately before existing in peace, are just causes for the confiscation of neutral Ships. If this doctrine be held in cases wherein the change is made by the separate act of the belligerant party in the form of a statute or proclamation, is there not a probability, that they may deem it even offensive and injurious when effected by the joint act of an enemy and an ally in the form of a treaty, voluntarily begun and concluded pending a war.
It would have made this arangement unexceptionable, if a provision in the treaty had declared, that this article should begin its operation only from and after the conclusion of the war in which Great Britain France &ca. are engaged. In the mean time England could have done as she pleased, by statute or proclamation, without involving the joint act of our Government.  The French courts of Admiralty must then have been satisfied to capture and confiscate our and other neutral vessels employed in such trade.
III—
May not France observe, that if our real native citizens, are actually taken out of our own Ships and put to the guns of their Enemy’s navy, without a remedy upon the transgressing British Captains having ever been pursued to issue in any one case, it is the conversion of a neutral object, into an hostile engine, and that too without a demand and procurement of reparation and punishment even in acknowledged and ascertained cases, and may not France conceive, that there is not a perfect correspondence between these circumstances, as they affect her and the 21st article of the British treaty as that affects her Enemy.
IV
May not France reasonably except to the arrangement, in regard to provisions destined to ports not blockaded, seeing that we have promulgated an official declaration (considered and settled by the President, Secretary of State and Attorney General &ca.) that such an arrangement could be contrary to a faithful Neutrality [see correspondence between the Secretary of Sate and the Minister of the United States to England, A.D. 1793]
V
May not France, without unreasonableness entertain some dissatisfaction, that this Government has not restrained, by law, the trade of its Citizens with those parts of her dominions (the conquered Islands and districts in the West Indies) which we have guarantied to her by treaty, especially as they have been conquered by that very power against whom she stipulates a guaranty of the territories of the United States and particularly, because the progress of those conquests would have been every where impeded, perhaps in many places arrested by such a law on our part. May she not reflect that the Island of St. Lucia is a mere place of arms for the maintenance and the extension of the power of her enemy, without agricultural or commercial capacities.
VI.
May not France have entertained reflections and feelings concerning the 12th or West India Article of the treaty, similar to those noticed under the 1st & 2d heads in regard to the 13th. East India Article.  If she might think herself injured by what has been stated in regard to the East Indies, she might have some feeling as to the application of similar Ideas in the West India case; because the West India article was agreed to by our Negociator; will be presumed to have been approved by the President, was not known to be opposed by the then nor present Secretary of State, nor does it appear to have been objected to by the Senate upon such principles as are cotemplated under the East India head in the 1st and 2d divisions of this paper.  In the West India case the feelings of France may be the more quickened, because of our guaranty of the West Indies, and perhaps because she may conceive herself to have favored our situation 1793, in waving the performance of that guaranty. The particular duration of the West India article, may have impressed France disagreeably, for tho’ it may be a cautious experiment on the part of England, yet it is, at least at the same time, true that it is to last only through the War, and the short time of restoring the West Indies to repair and vigor after it; that is till the end of two years after the existing War with France. There is one provision in this 12th or West India article, which would have been deeply injurious to the French West India colonies: that is to say, the prohibition to export West India produce from the United States to any other Country. America had proved some support to the French Colonial agriculture in its own revolutionary war; but now that it is at peace, and with a great fleet of private Ships, it is plain, that it would prove a grand support to the french Islands. That article of the treaty would have cut off two thirds of this advantage from France, and would indeed have been a most important alteration of the state of things pending a war.  It is not a complete answer to these reflections upon the present feelings and reasonings of France to observe that the article is rejected, for that only applies to some of these or to other points in the original form of the article. It is only suspended for amendment. It may appear to France to be the intention and desire of the United States to modify it in parts and then to sanction the arrangement.—
VII
The rigidness or laxness observed by belligerant nations in regard to several important articles included by the British treaty in the list of contraband of War, greatly depends upon their own power and necessities, upon the power, resources, and situation of a neutral nation, and upon the circumstances of the moment. Is it not therefore probable that France may feel irritated because the benefits to her of all these chances is cut off in the middle of a war, by the treaty of Great Britain, which explicitly fixes the most unfavorable rule of contraband, that is possible or which has ever been devised by the refinements of the most powerful and grasping nations.  May she not feel an unalterable conviction that the new method of agreeing to be paid for an article at least doubtful, is a device of profit at the hazard of her ruin.  May she not believe that the desire of gain has rendered the United States inattentive to the duties of neutrality and consistancy, in not resisting the doctrines concerning provisions, in the manner which the strong and explicit declarations of our Government, before referred to had led her confidently to expect. France may deem it in us a sufferance of an acknowledged violation of our neutrality for money, and may look with the more zealous upon this article because it is proved to be (on the part of the British Government) the execution of a plan secretly entered into between Russia and England in March 1793 and unreservedly avowed to be a design common to those two powers and to Spain, calculated to be extended to Portugal, Holland &ca. [See Lord Grenvilles declaration to Mr Pinkney on the 5th of July 1794]
Before the British treaty (no law forbidding, the French could sell in our ports all prizes taken from what ever power. The buyer only had to take care abroad. May they not feel some irritation because a treaty made with an enemy, in the time of a war, is the instrument to deprive them of that advantage and that same enemy is left by that treaty and our laws, to enjoy the advantage of having its navy and privateers greatly supported by the right to sell all its prizes (other than French) in our ports. Is not such a state of things calculated to operate upon neutral powers to fear more to join England than France. May not the articles of the treaty in question (No 14 & 15) be considered as working an alteration in these respects, in the state of things, in the time of war.—
